UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-184487 IMMUDYNE, INC. (Exact name of registrant as specified in its charter) Delaware 76-0238453 (State or other jurisdiction of incorporation (IRS Employer Identification No.) or organization) 50 Spring Meadow Rd. Mount Kisco, NY (Address of principal executive offices) (Zip Code) (914) 244-1777 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x 30,204,973 shares of common stock outstanding as of May 13, 2014. Immudyne, Inc. Table of Contents Page Note about Forward-Looking Statements 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Exhibit Index 22 NOTEABOUT FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act regarding our company that include, but are not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. These forward-looking statements are based on our current expectations, estimates and projections about our industry, management’s beliefs and certain assumptions made by us. Words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “potential,” “believes,” “seeks,” “hopes,” “estimates,” “should,” “may,” “will,” “with a view to” and variations of these words or similar expressions are intended to identify forward-looking statements. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Although we believe that our expectations expressed in these forward-looking statements are reasonable, our expectations may later be found to be incorrect. Our actual results could be materially different from our expectations. Important risks and factors that could cause our actual results to be materially different from our expectations are generally set forth in “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Our Business” and other sections in this report. Other sections of this report include additional factors that could adversely impact our business and financial performance. Unless otherwise indicated, information in this report concerning economic conditions and our industry is based on information from independent industry analysts and publications, as well as our estimates. Except where otherwise noted, our estimates are derived from publicly available information released by third party sources, as well as data from our internal research, and are based on such data and our knowledge of our industry, which we believe to be reasonable. Unless otherwise indicated, none of the independent industry publication market data cited in this report was prepared on our or our affiliates’ behalf. The forward-looking statements made in this report relate only to events or information as of the date on which the statements are made in this report. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this report and the documents we refer to in this report and have filed as exhibits to this quarterly report completely and with the understanding that our actual future results may be materially different from what we expect. Additional information on the various risks and uncertainties potentially affecting our operating results are discussed in this report and other documents we file with the Securities and Exchange Commission, or the SEC, or upon written request to Immdyne, Inc., 50 Spring Meadow Road, Mount Kisco, NY 10549. We undertake no obligation to revise or update publicly any forward-looking statements for any reason, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on these forward-looking statements. As used in this report, “Immudyne,” “Company,” “we,” “our” and similar terms refer to Immudyne Inc., unless the context indicates otherwise. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Immudyne, Inc. Balance Sheet March 31, December 31, (unaudited) ASSETS Current Assets Cash $ $ Trade accounts receivable Legal settlement proceeds receivable - Inventory, net Total Current Assets Furnishings and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Deposit payable - Notes payable to officers Total Current Liabilities Deferred tax liability Total Liabilities Stockholders’ equity Common stock, $0.01 par value; 50,000,000 sharesauthorized, 30,204,973 shares issued and outstandingat March 31, 2014 Additional paid-in capital Accumulated (deficit) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to financial statements 2 Immudyne, Inc. Statement of Operations (unaudited) Three Months Ended March 31 Sales $ $ Cost of sales Gross Profit Compensation and related expenses ) ) Professional fees ) ) General and administrative expenses ) ) Operating (Loss) ) ) License Fee Other income - Interest (expense) ) - Net (Loss) Before Taxes ) ) Deferred income tax benefit Net (Loss) $ ) $ ) Basic and diluted (loss) per share $ ) $ ) Average number of common shares outstanding See notes to financial statements 3 Immudyne, Inc. Statement of Stockholders’ Equity (unaudited) Additional Common Stock Paid-in Accumulated Shares Amount Capital (Deficit) Total Balance atDecember 31, 2013 $ $ $ ) $ Issuance of common stock for services - Net (loss) - - - ) ) Balance atMarch 31, 2014 $ $ $ ) $ See notes to financial statements 4 Immudyne, Inc. Statement of Cash Flows (unaudited) Three Months Ended March 31 CASH FLOWS FROM OPERATING ACTIVITIES Net (Loss) $ ) $ ) Adjustments to reconcile net (loss) to netcash (used) by operating activities Depreciation Deferred tax benefit ) ) Stock compensation expense Changes in Assets And Liabilities Trade accounts receivable ) ) Legal settlement proceeds receivable Inventory ) ) Accounts payable and accrued expenses Net cash (used) by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in Adiuvo Investment S. A. ) - CASH FLOWS FROM FINANCING ACTIVITIES Repayment of note payable ) - Net (decrease) in cash ) ) Cash at beginning of the period Cash at end of the period $ $ See notes to financial statements 5 Immudyne, Inc. Notes to Financial Statements March 31, 2014 1. Organization and Going Concern Immudyne, Inc. (the “Company”) is a Delaware corporation established to develop, manufacture and sell natural products. The Company has developed a proprietary approach to produce the purest particulate and soluble beta glucans derived from yeast. The Company’s core nutraceutical and cosmetic product lines consist of its pure yeast beta glucans in oral and topical applications to support the immune system. The Company concentrates its sales and marketing efforts on healthcare professionals, distributors for its all-natural raw material ingredient products and direct-to-consumer sales. The Company has funded operations in the past through the sales of its products, issuance of common stock and through loans and advances from officers and directors.The Company’s continued operations are dependent upon obtaining an increase in its sales volume and the continued financial support from officers and directors or the issuance of additional shares of common stock. The accompanying financial statements have been prepared on the basis that the Company will continue as a going concern, which assumes the realization of assets and the satisfaction of liabilities in the normal course of business. At March 31, 2014, the Company has an accumulated deficit approximating $8,000,000 and has incurred negative cash flows from operations.These conditions raise substantial doubt about the Company's ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Based on the Company's cash balance at March 31, 2014 and projected cash needs for the remainder of 2014, management estimates that it will need to raise additional capital to cover operating and capital requirements for the 2014 year. Management plans on raising the additional needed funds through increased sales volume, issuing additional shares of common stock or other equity securities, or obtaining debt financing. Although management has been successful to date in raising necessary funding, there can be no assurance that required future financing can be successfully completed on a timely basis, or on terms acceptable to the Company. 2.Summary of Significant Accounting Policies Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for financial information and with the instructions to Form 10-Q.They do not include information and footnotes required by United States generally accepted accounting principles for complete financial statements.The unaudited financial statements should be read in conjunction with those financial statements included in the Company’s previously filed Form 10-K for the year ended December 31, 2013.In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. 6 Immudyne, Inc. Notes to Financial Statements March 31, 2014 Basis of Presentation and Use of Estimates The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Some of the more significant estimates required to be made by management include the valuation of stockholders’ equity based transactions. Actual results could differ from those estimates. Reclassification Certain amounts in the prior period have been reclassified to conform to the current period presentation. Inventory Inventory is valued at the lower of cost or market with cost determined on a first-in, first-out (“FIFO”) basis. Management compares the cost of inventory with the net realizable value and an allowance is made for writing down inventory to market value, if lower. Inventory consists of the following: March 31, December 31, Raw materials $ $ Finished products $ $ Revenue Recognition The Company’s policy is to record revenue as earned when a firm commitment, indicating sales quantity and price exists, delivery has taken place and collectability is reasonably assured. The Company generally records sales once the product is shipped to the customer. If applicable, provisions for discounts, returns, allowances, customer rebates and other adjustments are netted with gross sales. The Company accounts for such provisions during the same period in which the related revenues are earned. Customer discounts, returns and rebates have not been significant. Delivery is considered to have occurred when title and risk of loss have transferred to the customer. Sales to international distributors are recognized in the same manner. If title does not pass until the product reaches the customer’s delivery site, then recognition of revenue is deferred until that time. There are no formal sales incentives offered to any of the Company’s customers. Volume discounts may be offered from time to time to customers purchasing large quantities on a per transaction basis. There are no special post shipment obligations or acceptance provisions that exist with any sales arrangements. 7 Immudyne, Inc. Notes to Financial Statements March 31, 2014 Income Taxes The Company records current and deferred taxes in accordance with Accounting Standards Codification (ASC) 740, “Accounting for Income Taxes.”This ASC requires recognition of deferred tax assets and liabilities for temporary differences between tax basis of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted rates in effect for the year in which the differences are expected to reverse. The Company establishes a valuation allowance when necessary to reduce deferred tax assets to the amount expected to be realized. The Company periodically assesses the value of its deferred tax asset, a majority of which has been generated by a history of net operating losses and determines the necessity for a valuation allowance. ASC 740 also provides a recognition threshold and measurement attribute for the financial statement recognition of a tax position taken or expected to be taken in a tax return. Using this guidance, a company may recognize the tax benefit from an uncertain tax position in its financial statements only if it is more likely-than-not (i.e., a likelihood of more than 50%) that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The Company’s tax returns for all years since December 31, 2010, remain open to most taxing authorities. Stock-Based Compensation The Company follows the provisions of ASC 718, “Share-Based Payment”. Under this guidance compensation cost generally is recognized at fair value on the date of the grant and amortized over the respective vesting periods. The fair value of options at the date of grant is estimated using the Black-Scholes option pricing model. The expected option life is derived from assumed exercise rates based upon historical exercise patterns and represents the period of time that options granted are expected to be outstanding. The expected volatility is based upon historical volatility of the Company’s shares using weekly price observations over an observation period that approximates the expected life of the options. The risk-free rate approximates the U.S. Treasury yield curve rate in effect at the time of grant for periods similar to the expected option life. Many of the assumptions require significant judgment and any changes could have a material impact in the determination of stock-based compensation expense. Earnings (Loss) Per Share Basic earnings (loss) per common share is based on the weighted average number of shares outstanding during each period presented. Warrants and options to purchase common stock are included as common stock equivalents only when dilutive. Potential common stock equivalents are excluded from dilutive earnings per share when the effects would be antidilutive. Common stock equivalents comprising 13,772,720 and 13,842,720 shares underlying options and warrants at March 31, 2014 and 2013, respectively, have not been included in the loss per share calculation as the effects are anti-dilutive. 8 Immudyne, Inc. Notes to Financial Statements March 31, 2014 Recent Accounting Pronouncements Accounting standards that have been issued or proposed by the FASB that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Fair Value of Financial Instruments The carrying value of the Company’s financial instruments, including cash, trade accounts receivable and accounts payable and accrued expenses and notes payable approximate fair value for all periods. Concentration of Credit Risk The Company grants credit in the normal course of business to its customers. The Company periodically performs credit analysis and monitors the financial condition of its customers to reduce credit risk. The Company monitors its positions with, and the credit quality of, the financial institutions with which it invests. The Company, at times, maintains balances in various operating accounts in excess of federally insured limits. One customer accounted for 92% and 77% of sales for the three month periods ended March 31, 2014 and 2013, respectively. At March 31, 2014 and December 31, 2013, this customer accounted for 99% and 70% of accounts receivable, respectively. A second customer accounted for 11% of sales for three month period ended March 31, 2013.At December 31, 2013 this customer accounted for 28% of accounts receivable. 3.Joint Venture Agreement In December 2013 the Company entered into a memorandum of understanding (MOU) with Adiuvo Investment S.A. (AI), an investment company located in Poland, whereby AI paid the Company $100,000 for the option, expiring in September 2014, to purchase up to 10% of the outstanding stock in the Company at $0.25 per share.Upon the acquisition of the Company’s stock, AI also has the right to acquire, pro-rata to the number of shares purchased by AI, warrants to purchase up to 1,472,000 shares, exercisable at $0.22 per share for three years from the date of the MOU.AI also has the right to acquire additional warrants upon the Company achieving certain financial milestones.At December 31, 2013, the Company has reported a $100,000 deposit payable, which is included in the accompanying balance sheet. In January 2014 the Company used the funds from the deposit and paid $100,000 back to AI in exchange for aminority interest of less than 1% in AI, and an option, expiring in September 2014, to acquire additional additional shares of AI up to an aggregate consideration of $1,500,000.Further, AI granted the Company the right to participate in any subsequent public offerings of AI and the option to buy up to 10% of AI.The Company’s investment in AI is accounted for at no value on the accompanying March 31, 2014 balance sheet. 9 Immudyne, Inc. Notes to Financial Statements March 31, 2014 4.Notes Payable At March 31, 2014, notes payable are due to officers and directors and are payable on demand with interest at 5%.A summary of notes payable activity is as follows: Balance at December 31, 2013 $ Repayment ) Balance at March 31, 2014 $ Interest expense on notes payable amounted to $478 and $0 for for the three month periods ended March 31, 2014 and 2013, respectively. 5.Income Taxes The Company incurred a loss for the three month periods ended March 31, 2014 and 2013 and accordingly, no provision for federal income tax has been made in the accompanying financial statements. At December 31, 2013, the Company had available net operating loss carryforwards of approximately $2,650,000, expiring during various years through 2033. A summary of the deferred tax asset using an approximate 34% tax rate is as follows: December 31, Net operating loss $ Valuation allowance ) Total $
